Title: To Thomas Jefferson from Benjamin H. Latrobe, 18 October 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Dear Sir,
                  Capitol Octr. 18th. 1804
               
               I accept with pleasure the favor of Your invitation to dinner tomorrow, and will come to the house at such an hour, with the workmen, as to put the work you propose into immediate execution. After waiting upon you yesterday, I examined the whole of the lower part of the building with a view to a supply of water to the Washhouse by means of the proposed forcing pump, and by this means have become well assured of the utility & easy practicability of the proposed mode of cleansing the drain.
               I am with true respect Your faithfully
               
                  
                     B H Latrobe
                  
               
            